Citation Nr: 1207131	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-31 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Oregon, so the matter is now handled by the RO in Portland, Oregon.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In June 2009, the Board remanded this claim for additional development.  In October 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  An expert opinion was obtained in November 2011.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, depressive disorder not otherwise specified, is aggravated by his service-connected lumbar and cervical spine disabilities.



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, including depression, as due to service-connected disabilities, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, Including Depression, to Include as Secondary to Service-Connected Disabilities

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). 

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include depression.  He asserts he was treated for depression during service as a result of the problems caused by a back injured.  The Veteran is service connected for cervical and lumbar spine disabilities. 

Service treatment records report psychiatric problems during service.  The Veteran had a normal entrance examination in January 1963; however, the Report of Medical History at the time indicated that the Veteran became nervous easily.  In June 1964, the Veteran fell down a ladder and injured his back.  The Veteran continued to have back pain throughout service.  Several records indicate the Veteran was suffering with psychophysiological problems and in August 1966, he was diagnosed with a personality suggestive of passive dependence and prescribed Librium.

Post-service records were reviewed.  VA outpatient treatment records indicate the Veteran is currently treated for depression.  In May 2004, a VA treatment note indicated that the Veteran was suffering with recurrent major depression, with the present episode being precipitated by stress of chronic pain.  Additionally, a private physician opined in an October 2008 letter that the Veteran's depression was significantly contributed to by his chronic spine illnesses; however, no further rationale was provided.

The Veteran testified during a March 2009 Board hearing that he was treated for depression during service, that his depression symptoms started during service and they have continued to present day.  See March 2009 Transcript, page 19.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was afforded a VA examination in October 2009.  He was diagnosed with depressive disorder, not otherwise specified.  Dysthymia was a noted possible diagnosis.  The examiner opined that there was no connection with the diagnosis of depression to his military experiences, but did not provide any rationale for the opinion.

The Veteran was afforded a VA examination in April 2011.  The Veteran was diagnosed with major depressive disorder, recurrent, mild to moderate with history of full interepisode recovery.  The examiner opined that the Veteran's depression was not aggravated by his military service.  However, the examiner noted that while the Veteran reported depression as a result of his back injury during service, he also reported problems during military service such as failure to make a specialist team and demotion in rank.  The examiner, however, failed to note the prescription of Librium during service or the additional psychiatric treatment notes. 

An expert opinion was obtained in November 2011.  The examiner noted the Veteran's fall down a ladder during service, as well as noted psychophysiological and malingering personality tendencies during service.  The examiner also noted the prescription of Librium and notes indicating suggestive passive-aggressive personality, the Veteran's reported alcohol abuse, and reduction in rank during service.  The examiner then noted all post-service psychological treatment, including his most recent diagnosis of depressive disorder, not otherwise specified.  The examiner opined it is at least as likely as not that the Veteran's diagnosed depressive disorder, not otherwise specified, has been aggravated by his lumbar and cervical spine disabilities.  The examiner stated that it is evident that the Veteran has several causes for his chronic depressive condition, but his chronic low back and neck pains have substantially clinically contributed to his depressive symptoms over many years.

After a careful review of the evidence of record, it is found that entitlement to service connection for depressive disorder, not otherwise specified, is established.  It is the function of the Board to resolve all doubt in favor of the Veteran.  Here, when the Veteran's statements, service treatment records, post-service treatment records and the VA medical opinions are considered, the Board finds that the evidence is at least in equipoise, and concludes that service connection for depressive disorder, not otherwise specified, is granted. 


ORDER

Entitlement to service connection for depressive disorder, not otherwise specified, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


